NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Molloy on 5/13/2021.
The application has been amended as follows: 
Cancel claim 15.


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-14 is the recitation in claim 1 of a process comprising mixing a physical blowing agent with one or more of an isocyanate-reacting mixture and an isocyanate at a sorption pressure psorp for a time tsorp; reacting the isocyanate-reacting mixture and the isocyanate at a pressure p1 for a time t1; reducing the pressure to a pressure p2; maintaining the pressure at the pressure p2 for a time t2; and reducing the pressure to atmospheric pressure patm; wherein patm<p2<psat<psorp, wherein psat is a saturation pressure for the physical blowing agent; and psat<p1. 
The closest prior art references are the following: (1) Bertucelli et al. (US 2016/0333160); (2) Parks et al., “Generation of Microcellular Polyurethane Foams via Polymerization in Carbon Dioxide. II: Foam Formation and Characterization,” Polymer Engineering and Science, 1996, Vol. 36, No. 19., 2417-2431; and (3) Sulzbach et al. (WO 2001/98389). Because WO 2001/98389 is in German, the machine-translated English equivalent is cited below and is attached.
Bertucelli et al. teach a rigid polyurethane foam producing by a method, the method including a two-stage CO2 pressurization process in forming the foam. In the first stage of the two-stage CO2 pressurization process, the method includes using CO2 to provide a pressure having a first predetermined value on a polyol mixture (which is an isocyanate-reacting mixture). The polyol mixture includes a poyol, a catalyst and a surfactant and can include one or more additional compounds. The pressure at the first predetermined value is maintained for a first predetermined time. Maintaining the pressure at the first predetermined value for the first predetermined time increases a CO2 content of the polyol mixture. The first predetermined pressure, therefore, appears to correspond to a sorption pressure. See ¶25 of Bertucelli et al. An isocyanate is mixed with the polyol mixture to form a polyurethane reaction mixture. The pressure on the polyurethane reaction mixture is also optionally maintained at the first predetermined value for a second predetermined time. Optionally maintaining the pressure at the first predetermined value for the second predetermined time can increase the CO2 content of the polyurethane reaction mixture to a value of at least 20 weight percent based  (up to the saturation value) on the total weight of the polyol mixture after the first predetermined time. This corresponds to a pressure p1 and a time t1. After the second predetermined time, the pressure on the polyurethane reaction mixture is increased from the first predetermined value to a second predetermined value greater than the first predetermined value. The increase in pressure from the first predetermined value to the second predetermined value starts the second stage of the two-stage CO2 pressurization process. See ¶26-28 of Bertucelli. 
The process of Bertucelli does not read on the instantly claimed process because after the second pressurization at the first predetermined value for the second predetermined time, the pressure is increased while in the instantly claimed process, after reacting the isocyanate-reacting mixture with the isocyanate at the pressure p1 and time t1, the pressure is reduced and the reduced pressure is maintained. This step is not disclosed in Bertucelli. It would not have been obvious to one ordinary skill in the art to reduce the pressure after reacting the polyol mixture and isocyanate at the first predetermined value for a second predetermined time, because Bertucelli expressly disclosed increasing the pressure at that stage. 
Parks teaches a method in which a polyol and isocyanate are added to a reactor with a carbon dioxide solvent at a high pressure (abstract). The polyol and a crosslinker are at a first pressure such as 21 MPa at a temperature of 25ºC (pg. 2425’ Table 1) and the foam is formed at a pressure of 6 MPa (Table 1). Parks performs a series of experiments where the starting pressure, reaction temperature, and reactants are varied (Table 1). Parks fails to teach the process which involves reducing to a pressure p2 for a time t2 after reacting the polyol and isocyanate. Thus, the process of Park et al. does not read on the instantly claimed process. 
Sulzbach et al. teach  a method for the production of polyurethane foam, wherein a polyurethane reactive mixture containing carbon dioxide is suddenly relieved from a pressure above the pressure breaking the equilibrium of the carbon dioxide to a normal pressure, wherein the liquid polyurethane reactive mixture is foamed by releasing dissolved carbon dioxide (see abstract). The carbon dioxide is dissolved in the polyol component at a high pressure (corresponding to a psorp) and the carbon dioxide-containing polyol component is introduced into a mixing chamber for mixing with the isocyanate under pressure reduction (corresponding to a p1). The carbon dioxide-containing polyol that is injected into the mixing chamber is below the equilibrium pressure of carbon dioxide in isocyanate for a sufficient time (corresponding to t1) until it is mixed with the isocyanate for stable bubble nuclei to form. See lines 107 -123 of the attached translation. After a first pressure release, the pressure should be as close as possible to the equilibrium solution pressure of the dissolved carbon dioxide in the polyol-isocyanate mixture. Sulzbach fails to disclose reducing the pressure of the reaction product of the carbon dioxide-containing polyol and the isocyanate and maintaining the reaction product at the reduced pressure for a given time t2. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766